Citation Nr: 1703116	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  04-41 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based on unemployability (TDIU) due to service-connected left knee instability resulting from patellofemoral syndrome, and arthritis resulting in limited, painful motion (left knee disabilities), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to December 6, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to April 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2003 rating decision in which the RO denied the Veteran's claim of entitlement to an increased rating for service-connected left knee patellofemoral syndrome (hereinafter "left knee disability") and service-connected status post open reduction internal fixation of the right elbow (hereinafter "right elbow disability").

In May 2004, the Veteran filed a notice of disagreement (NOD), after which a statement of the case (SOC) was issued in September 2004.  In September 2004, the RO increased the rating for the service-connected right elbow disability to 10 percent, effective March 2003.  The RO also changed the diagnostic code under which the Veteran's service-connected left knee disability is rated to Diagnostic Code 5260-5257, but continued the 10 percent rating assigned thereto.

In November 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), on which he requested a Board hearing. In June 2005, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of the hearing is associated with the claims file.

In May 2006, the Board remanded the claims on appeal for further development, including scheduling the Veteran for a VA examination.  After accomplishing further action, the RO issued supplemental SOCs (SSOCs) in February and April 2009, reflected the continued denial of the claims.

In November 2009, the Board again remanded the claim for the Veteran to be scheduled for a Board hearing at the RO, as the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal. As such, the Veteran was given the opportunity to request an additional hearing and, in March 2010, he testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In August 2010, the Board remanded the increased rating claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development. After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a December 2011 SSOC)) and returned the matters on appeal to the Board for further consideration.

In April 2012, the Board remanded the claims for increased ratings for the left knee and right elbow disabilities for the issuance of an SSOC, as the December 2011 SSOC did not address those issues.  In September 2012, the RO issued the requested SSOC, and subsequently returned the increased rating claims to the Board for further appellate consideration.

In January 2013, the Board denied the increased rating claims for the left knee and right elbow disabilities.  The Veteran appealed the portion of the January 2013 decision in which the Board denied the left knee increased rating claim to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted the joint motion for remand filed by representatives for both parties, vacating the part of the Board's decision which denied the left knee increased rating claim, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In April 2014, the Board denied a rating higher than 10 percent for left knee instability resulting from patellofemoral syndrome, but   granted a separate 10 percent rating for left knee arthritis with painful, limited  motion, effective November 3, 2005.  In addition, the Board found that the matter of the Veteran's  entitlement to a TDIU due to left knee disabilities, to include on an extra-schedular basis, prior to December 6, 2006, was raised by the record (consistent Rice v. Shinseki, 22 Vet. App. 447 (2009)), and remanded that matter for further development.  After completing the requested development, the AMC denied the matter, (as reflected in December 2015 and April 2016 SSOCs) and has returned the matter to the Board for  appellate consideration.

As a final preliminary matter, the Board notes that, although the Board has expanded the appeal to include a claim for a TDIU due to service-connected left knee disabilities as a component of the claim for increase for which an appeal previously was perfected, in April 2016, the Veteran filed a formal claim seeking a TDIU due to multiple service-connected disabilities-seborrheic dermatitis, arthritis, and a knee disability-prevent him from working.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As this matter is not currently before the Board, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The weight of the competent, probative evidence indicates that the Veteran's service-connected left knee disabilities did not prevent him from obtaining or retaining substantially gainful employment prior to December 6, 2006.


CONCLUSION OF LAW

The criteria for a TDIU due to left knee disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to December 6, 2006, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The April 2016 letter also provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for a TDIU.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The claim was readjudicated in an April 2016 SSOC.

The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds that VA satisfied its duty to notify the Veteran about the information and evidence needed to substantiate the claims adjudicated herein.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment and personnel records and the reports of the VA examinations, as well as the Veteran's VA outpatient and various private treatment records.  Also of record and considered in connection with the appeals are various written statements provided by the Veteran and his representative.  The Board finds that no additional AOJ action to further develop the record in connection with the claim decided herein, prior to appellate consideration, is required.

As for the March 2010 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient. 

Here, during the May 2010 hearing, the undersigned Veterans Law Judge elicited information regarding the functional impact of the Veteran's service-connected left knee disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  As indicated, pertinent evidence was submitted by the Veteran prior to, and following, the hearing.  Moreover, nothing at the time of the hearing or since has given rise to the possibility -during the hearing or at any other time-that there exists any outstanding evidence pertinent to the matter herein decided that has not been obtained.

As indicated above, in July 2014, the Board remanded the Veteran's claim for additional development.  The Board instructed the AOJ to provide proper notice regarding the information and evidence needed to substantiate a TDIU claim, and obtain any identified outstanding records relating to the claim for a TDIU.  The Board finds that the AOJ substantially complied with the remand directives, as it issued an April 2016 VCAA letter including the TDIU criteria and requested that the Veteran identify pertinent medical records.  The Veteran provided an April 2016 VCAA response that he did not want to submit additional evidence.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543   (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  TDIU

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In this instance the Veteran has been already awarded a TDIU from December 5, 2006, forward.  The Veteran filed his claim for an increased rating on November 4, 2005.  As such, the relevant inquiry is whether a TDIU due to service-connected left knee disabilities is warranted from November 3, 2005, to December 5, 2006.  For that period, the Veteran does not meet the percentage  requirements for a schedular TDIU, inasmuch as the Veteran was only in receipt of a combined 40 percent disability rating and neither service-connected left knee disability-or, indeed, any service-connected disability-was rated as at least 60 percent disabling.  Nevertheless, as mentioned above, if a veteran does not meet the percentage standards but is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability, the claim should be submitted to the first line authority for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  However, the Board finds that the procedures for extra-schedular TDIU consideration are not invoked in this case as the weight of the evidence indicates that the Veteran's service-connected left knee disabilities, alone, did not render him unemployable during the relevant period under consideration.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination. See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran reported last working in 1992 as a janitor.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Prior to that, he worked as a truck driver for about one year.  See id.  He also reported completing two years of college-level education.  See id.

In May 2003, the Veteran underwent VA examination.  The Veteran reported experiencing instability, weakness, stiffness, fatigability, and lack of endurance in his left knee, but he denied having any locking, dislocation, or subluxation.  The VA examiner noted that the Veteran was using a cane but that he denied having any flare-ups, as he reported that his pain was constant. 

On examination, there was no evidence of ankylosis, effusion, instability, weakness, or guarding in the left knee joint, although there was slight tenderness in the knee. The Veteran's collateral and cruciate ligaments were intact and McMurray's test was negative.  The Veteran was able to demonstrate left knee motion from zero to 140 degrees, and repetitive movement did not reveal evidence of any additional limitation due to pain, fatigue, weakness, or lack of endurance.  The VA examiner noted that there were several, small, almost invisible arthroscopy scars on the left knee. X-rays revealed mild degenerative changes in the bilateral knees. 

A July 2003 VA treatment record shows that the Veteran was able to accomplish  full range of left knee motion without pain.  There was no evidence of effusion, atrophy, crepitus, or instability or pain with varus and valgus stress.  Lachman's test and drawers test were also negative.  However, there was tenderness in the medial patellofemoral joint and the Veteran was noted to walk with a mild limp. 

In a May 2004 written statement, the Veteran contended that the May 2003 VA examiner incorrectly reported that he did not have any flare-ups in the left knee joint. Instead, the Veteran reported that his left knee  constantly flared up, with swelling, numbness, and extreme pain, which resulted in his knee giving out.

A July 2004 VA examination report notes that the Veteran worked as a truck driver for a while when he began having knee pain.  He stated that he quit working in 1995. 

A November 2005 VA treatment record reflects that the Veteran had a marked limp, with global tenderness and full range of motion, albeit with pain.  There was no objective evidence of instability, as Lachman's and drawers test were negative, but there was pain with varus and valgus stress.  In September 2006, there was tenderness to palpation but there was  full range of left knee motion. 
On VA examination in June 2006, the Veteran reported having flare-ups of pain on a weekly basis where his pain would increase to a 9 out of 10.  He stated that the functional impairment caused by his knee disability was an ability to stand for more than one hour but not more than three hours or walk for more than a few yards.  On examination, the Veteran walked with an antalgic gait.  There was evidence of tenderness, weakness, guarding of movement, subpatellar tenderness, and infrapatellar swelling, but there was no evidence of crepitus, grinding, instability, or meniscus abnormality.  On range of motion testing of the left knee, the Veteran was able to accomplish e extension to zero degrees, without any evidence of pain or additional limitation of movement with repetition.  He was also able to accomplish flexion  to 120 degrees, with pain beginning at 100 degrees and the Veteran's movement additionally limited to 100 degrees with repetition.  X-rays of the left knee revealed early degenerative joint disease.

Considering the above-cited evidence in light of the applicable legal authority, the  Board finds that the weight of the competent, probative evidence indicates that the Veteran's service-connected left knee disabilities did not prevent him from obtaining or retaining substantially gainful employment prior to December 6, 2006.  For the relevant period in question, the evidence reveals that the Veteran experience some left knee instability and slight limitation of motion with pain  With regard to functional impact, the Veteran reported an inability to stand for more than three hours or walk more than a few yards.  To that end, the Veteran reported a history as a truck driver-a job which would not require him to stand for more than three hours or walk more than a few yards.  Moreover, the Veteran reported completing two years of college level education.  Given the Veteran's educational level and his work history, in a job that would not be greatly affected  service-connected left knee disabilities, the Board cannot conclude that, between November 3, 2005 and December 6, 2006, e Veteran's service-connected left knee disabilities rendered him unable to secure and maintain substantially gainful employment.  While the Veteran was employed as a janitor at a point, he has substantial experience in truck driving and has an educational background which would allow him to  seek a position, to include as a  truck driver, for  which he would not need to stand for extended periods of time or have to walk far distances.

The Board has also considered the Veteran's assertions.  However, to whatever extent the Veteran may contend that he was unemployable due to his service-connected left knee disabilities during the period in question,  the Board emphasizes that he is not shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter (see, e.g., 38 C.F.R. § 3.159 (2014) and Bostain v. West, 11 Vet. App. 124, 127 (1998)), and, as indicated above, the persuasive medical and other objective evidence on this point simply does not support such an assertion.

For all the foregoing reasons, the Board concludes that referral of the claim for extra-schedular consideration is not required, and that the claim for a TDIU due to service-connected left knee disabilities, prior to December 6, 2006, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, , 1 Vet. App. 49. 53-56 (1990).





	(CONTINUED ON NEXT PAGE)

ORDER


A TDIU due to left knee disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to December 6, 2006, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


